OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                       AUSTIN




orhla agents shall oonforato the meuorable regu-
latioru VhiOh rraldO@nwleaiQn*rof Agrloulturt9      la
herebj authoxrised and dted        to ~rescrPOte, ar 8hrr;ll
@anfarm to the re8wm8ble msgulatiormof method of
teetlng adopted 02 used bg tbo Amoaiatlon of OJtiloLal
Seed Analtyets at Ioath kbwrlcia.*
pspsrtmentof Agriculture,Page 2



          It Is 0bvIous that the CommIsaIonerof Agr1oulture
mt, under this statute, lni’orm hlmself from tIge to time
of the natuW of the regulationsor pethods of testing adopted
e tmed by the Associationof OffIoIal Seed Analysts of~Rorth
mriea. The LegIslattar%  must neoessarllyhave aontemplated
that the department should be permItted to Inour euch expendi-
t\rros aa   tuI@t   be neaeesa~y to obtain thllr InfomDItIon,       and
m thereforehold that your departmentrry Incur, and the
corrptr~ller
           may Isaue a warrant for the expense In the sum of
$10.00Involved In subsorlbIngfor the servloe, rhiah Imludes
oopIeaof internatlozulseed testing Litereture,fuxmlshedby
t&l AseocIatIonof OfmsIal seed Analyat4B.
             Authority of other depU%mmts          of the State governmnt
w Inour and pdy cberges       for   similar    servlaes   has been sustaIned
by #Is departmnt In ita~opinlonm numbered O-1903 and O-1990.

                                              Yours very truly

                                      ATTORlBYBEXRRALOF~




                                                                          COMMll-,‘EC